                  Case 21-11974-elf                   Doc 11           Filed 08/16/21 Entered 08/16/21 08:07:38      Desc Main
                                                                       Document      Page 1 of 1




                                               IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE: Annie B. Cross                                                      CHAPTER 13
                                                                Debtor(s)
                                                                                             BKY. NO. 21-11974-ELF


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                          Kindly enter my appearance on behalf of PNC Bank, National Association and index
                    same on the master mailing list.


                                                                                         Respectfully submitted,


                                                                                 /s/${s:1:y:_________________________}
                                                                                  Rebecca Solarz
                                                                                  13 Aug 2021, 12:12:29, EDT



                                                                                     KML Law Group, P.C.
                                                                                     701 Market Street, Suite 5000
                                                                                     Philadelphia, PA 19106-1532
                                                                                     (215) 627-1322




Document ID: 4cfc6160a347fc0407307b89bf0bba01904bf3630a832f9bea45001cf52680c7
